Citation Nr: 1412751	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disability..

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of electrocution.

5.  Entitlement to a rating in excess of 10 percent for thoracic spine spondylosis with thoracolumbar spine strain and mechanical back pain (a low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to November 1997.  These matters are before the Board of Veterans' Appeals  (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that, in pertinent part, awarded service connection for thoracic spine spondylosis with thoracolumbar spine strain and chronic mechanical back pain, rated 10 percent, effective April 2, 2010, and denied service connection for a lung disability, hearing loss, tinnitus, and residuals of electrocution.  An interim, August 2012, rating decision granted service connection for sciatica of both lower extremities as neurological manifestations of the service-connected back disability, separately rated 10 percent, each, effective April 4, 2012.  The Veteran has not expressed disagreement with that determination, and those ratings are not before the Board.  In June 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's claims file.

The issue of entitlement to additional monthly compensation benefits for dependents has been raised, and is referred to the RO for appropriate action.  

The matter of the rating for the low back disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  At the June 2013 videoconference hearing  (prior to the promulgation of a decision in the matters), the Veteran expressed his intent to withdraw his appeals seeking service connection for hearing loss and a lung disability; there is no question of fact or law in these matters remaining for the Board to consider.

2.  The evidence reasonably establishes that the Veteran's has tinnitus that began in service and has persisted.

3.  The Veteran is not shown to have any current disability that is a residual of electrocution in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met with respect to the claims of service connection for hearing loss and a lung disability, the Board has no further jurisdiction to consider an appeal in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Service connection for residuals of electrocution is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claims of service connection for hearing loss and a lung disability, and tinnitus, given the Veteran's expression of intent to withdraw his appeal seeking service connection for hearing loss and a lung disability, and because service connection is being granted for tinnitus, there is no reason to belabor the impact of the VCAA on these matter (as any notice defect or duty to assist omission is harmless).  

Regarding the claim of service connection for residuals of electrocution, the Veteran was advised of VA's duties to notify and assist in the development of such claim prior to its initial adjudication.  An April 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and of disability rating and effective date criteria.  The Veteran has received all essential notice, and has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in June 2010 and in April 2012 (with May 2012 addendum).  As discussed below, the Board finds that the reports of the examinations are adequate to address the issues decided.  He has not identified any pertinent evidence that remains outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the June 2013 videoconference hearing the undersigned explained what was needed to substantiate the service connection claims.  The Veteran was assisted at the hearing by his representative, and the hearing presentation and the Veteran's testimony reflect that he has knowledge of what is needed to substantiate the claims.  A hearing deficiency has not been alleged.  

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, including in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) .  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Withdrawals

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5); the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

At the June 2013 videoconference hearing (prior to the promulgation of a decision in the matters), the Veteran expressed his intent to withdraw his appeal seeking service connection for hearing loss and for a lung disability.  As he has withdrawn his appeal in these matters, there remains no allegation of error of fact or law for appellate consideration in the matters.  Accordingly, the Board doea not have any further jurisdiction in the matters, and the appeal in the matters must be dismissed.

Service Connection 

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38  C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Tinnitus

The Veteran served in the Navy.  Service personnel records show that he served in many and various positions on active duty, including basic damage control, firefighting, fire watch, sound-powered telephone talker, electrical safety petty officer, repair party electrician, advanced damage control common tasks, sounding and security watch, shoring team member, CBR on-station monitor, Divisional damage control petty officer, and crash and salvage crewman/rescueman.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to tinnitus.  A November 1995 STR notes he reported to audiology for HPD [hearing protection device] fitting.  

On June 2010 VA audiological evaluation, the Veteran reported having frequent tinnitus, worse in his left ear.  He first noticed he had bilateral tinnitus sometime after his first five years in the military.  He stated that he served as an electrician in engineering located primarily in the bottom the ship with exposure to constant noise from loud diesel engines and gas turbine spaces, and from hammering.  He denied any postservice occupational noise; after service he worked with computers as an electronic technician.  The examiner noted a current complaint of tinnitus; it was also noted that the tinnitus was not constant.  The examiner opined that it is less likely than not that the Veteran's current complaint of tinnitus is related to military service.  The rationale was that there was no mention of tinnitus in the STRs.  

In his July 2011 Substantive Appeal, the Veteran noted that as an electrician aboard ship he was stationed with the engineering department and always worked in high noise level environments (from multiple diesel engines and gas turbines.  He stated he was exposed to high levels of noise for long periods of time because he worked in the engine room for years.  He experienced constant ringing in his ears.  He stated that after his military service he was not exposed to high level noise. 

At the June 2013 hearing, the Veteran testified that the ringing in his ears was getting progressively worse.  He stated that he was always "tugging and scratching" inside his ear and there is a constant ringing.  He stated that the tinnitus started in service; he was an electrician and worked in the engine room.  He was required to wear ear protection, but did not wear it half the time.  When he was examined in 2010 the ringing in his ears occurred about 50 percent of the time, but it has now progressed to "all the time."  The first time he reported having ringing in his ears (to a medical professional) was in 2010, subsequent to filing a claim for service connection for tinnitus.

In a July 2013 written statement, the Veteran's father noted that the Veteran often complained of ear problems during and after his military service.  He did not have any ear trouble before he entered the Navy.  He was a healthy young man before he went on active duty, but has had many issues, including his ear problems, since then.  

In a July 2013 written statement, the Veteran's mother noted that the Veteran would frequently tell her about his ear problems.  She noted that she noticed he had problems with his ears after service and it seemed to have gotten worse over time.  He did not have any ear problems before he "signed up", therefore, the issues with his ears had to have started while he was on the ship.   

It may be conceded, and is not in dispute that the Veteran has tinnitus as the record documents his complaints of such and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Based on the Veteran's duties in service, it may also reasonably be conceded that he was subjected to high levels of noise trauma in service.  What he must still show to establish service connection for tinnitus is that such disability is related to his service/noise trauma therein.

One way of substantiating a service connection claim is by showing that a disability became manifest in service and has persisted since.  The Board finds that the evidence of record reasonably supports the Veteran's claim that he has had tinnitus ever since service.  His statements, to include the testimony provided during the June 2013 video conference hearing, are considered forthright and credible; they are not inconsistent with the record.  He has been consistent in his statements that he has had tinnitus since service.  Statements from the Veteran's mother and father tend to support his claim that tinnitus had its onset in service.  

The Board notes that on the June 2010 VA audiological evaluation the examiner opined that the Veteran's tinnitus was "less likely than not" related to his service.  The examiner explained that there was no mention of tinnitus in the STRs.  However, it is not readily apparent from the examiner's discussion that she considered the Veteran's reports that he has had tinnitus continuously since service. 

Resolving reasonable doubt in the Veteran's favor as required, the Board concludes that the competent evidence of record reasonably supports his claim, and that service connection for tinnitus is warranted.

Residuals of Electrocution

The Veteran states that he was electrocuted in service, resulting in injury to his back/spine.  He relates that after he snipped a wire on an electrical control with metal wire cutters, he felt a strong current go through his right arm and exit through the upper middle part of his back, and that since then he has had problems in the upper middle part of his back.  He stated that he had been to several doctors and the problems have worsened.  In a May 2010, VA Report of General Information he  reported (by telephone) that the residuals of his electrocution include numbness and weakness of the left arm and leg,( which a doctor said was from a pinched nerve in the upper part of the back and neck).  He stated that the point of the pain is where the electricity exited his back.  

A May 1991 STR notes the Veteran complained of being shocked by a spark plug wire.  He experienced a sharp and dull pain over the pectoralis major that he stated "comes and goes" about five times an hour, at rest and when the muscle is flexed.  The assessment was rule out cardiac.  A June 1991 STR shows complaints of muscle spasms of the left upper chest.  He reported being shocked by a car spark plug wire about a month prior.  The assessment was rule out tendonitis.  

1994 and 1995 STRs show the Veteran was seen for back complaints and note a motor vehicle accident in December 1994.  1996 STRs note treatment the Veteran received for back complaints sustained in a motor vehicle accident.

An April 2010 statement by the Veteran's sister notes that she had known the Veteran to complain about back problems.  In an April 2010 statement the Veteran's father notes that the Veteran entered the Navy straight out of high school; he was a strong healthy young man, and was full of energy.  But after his discharge, he was not as strong, as he constantly complained about pain throughout his body, and  especially his back.  

In a May 2010 statement, in support of his claim, the Veteran noted that his back problems started when he was electrocuted aboard the USS Flatley.  He stated that he experienced severe pain in his back and his entire left side goes numb (when there is numbness he cannot walk normally or drive).  

On June 2010 VA spine examination, the Veteran presented mainly for an evaluation of back problems as possibly related to electrical shock/electrocution injury.  The examiner noted that per the record the Veteran had a minor electrical shock/electrocution injury in May 1991.  No particular back problems were noted at the time of the electrical shock injury.  The record also indicates he was having problems with back pain prior to the May 1991 injury.  His back problems became more persistent and chronic after the motor vehicle accident in December 1994.  Thoracic spine spondylosis with chronic thoracolumbar spine strain and mechanical back pain was diagnosed.  The examiner opined that the Veteran's back disability is more likely related the motor vehicle accident and muscular strain in service, and is not likely .  Additionally, the Veteran's thoracic spine spondylosis with thoracolumbar spine strain and chronic mechanical back pain is not likely as no, and unrelated to the electrical shock/electrocution injury noted in 1991.  Further, there were no residuals of the Veteran's electrical shock/electrocution injury in service.  

In his January 2011 notice of disagreement and his July 2011 Substantive Appeal the Veteran continued to relate his back disability to an electrical injury in service..  

On April 2012 VA examination, upper back pain, radiculopathy to the left upper extremity, chronic low back pain and sciatica were diagnosed.  The veteran related his back complaints to an electric injury in service. 

At the June 2013 video conference hearing, the Veteran described his electrocution injury in service (and argued that his back disability is related to such injury).   .

In a July 2013 written statement, the Veteran noted that at the videoconference hearing he was granted an abeyance period to submit evidence showing he has disability residual from an electrocution in service.  He stated "In my opinion, the electrocution accident is where most of my problems originated and my health is suffering because of that fact.  As explained in the hearing, the electricity exited my upper back during the accident and this is where I am having most of my back problems today."

At the outset, it is noteworthy that the Veteran's variously diagnosed back disability is already service-connected.  While the grant of service connection was not based on the etiological factor asserted by the Veteran, such is immaterial (as service connection is awarded for disability, i.e., pathology, symptoms, and associated impairment).  [Significantly, as no back pathology found has been excluded from consideration in rating the Veteran's low back disability, no benefit to the Veteran could flow from another award of service connection for a back disability based on his now alleged etiological factor.  38 C.F.R. § 4.14 prohibits duplicate ratings (compensation) for the same pathology/symptoms/impairment.]  Consequently the matter of service connection for a back disability (as a residual of electrocution) is moot.     

What remains for consideration is whether or not the Veteran has any other (than of the back) disability (pathology, symptoms, and impairment) residual from the documented electrical shock injury in service.  None is shown by the record.  VA examiners have found none (See June 2010 VA examination report), and the Veteran has not specifically alleged any such residuals (other than of the back).  Absent competent evidence that the Veteran has disability that is a residual of electrocution in service, there is no valid claim of service connection for such disability.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in this matter must be denied.


ORDER

The appeals seeking service connection for hearing loss and a lung disability are dismissed.

Service connection for tinnitus is granted.

Service connection for residuals of electrocution is denied.


REMAND

Regarding the claim seeking a higher rating for back disability, a March 2010 MRI shows multiple degenerative disc disease changes at the thoracic spine.  A February 2011 VA record shows a diagnosis of multiple level degenerative disc disease of the thoracic spine.  On April 2012 VA spine examination, the examiner did report any findings relating to such pathology, and the examination report is therefore inadequate for rating purposes.  [The Board notes that separate ratings have been awarded for neurological manifestations of the lower extremities (and that those ratings are not on appeal).

The case is REMANDED for the following:

1.  The RO should secure for the record the complete updated (i.e., those not already associated with the record) records of all evaluations and treatment the Veteran has received for his back disability.  

2.  The RO should thereafter arrange for the Veteran to be examined by an orthopedist to assess the severity of his service-connected low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies (specifically including range of motion studies) should be completed.  The findings reported should be sufficiently detailed to allow for application of pertinent VA rating criteria (i.e., to assess all orthopedic and neurological manifestations of the disability).  The examiner is requested to comment on any functional loss and/or limitations due to the disability.  The examiner should ascertain (in number of weeks, if any) of incapacitating episodes (periods of bed rest ordered by a physician) of disc disease the Veteran has experienced in any given 12-month period since filing his claim.  The examiner must also note whether there are any neurological symptoms, and if so, describe their nature and severity.  

The examiner must explain the rationale for all opinions.  

2.  The RO should ensure that all development sought is completed, arrange for any further development suggested by the additional evidence received, and then readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


